 In.the Matter Of. INDUSTRIAL RAYON CORPORATION, COVINGTON, VIR-GINIA, PLANT, EMPLOYERandINTERNATIONAL UNION OF.OPERATING .ENGINEERS,LOCAL UNION No. 665, AFL, PETITIONERCase No. 5-PC-340.-Decided November 9, 19.49DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before LeRoy W. C.Mather, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a 'three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of the Employer's power-house and filter-plant employees, excluding all other employees, cler-ical workers, guards, watchmen, professional employees, and all super-visors as defined in the Act.The Textile Workers Union of America,Local 202, CIO, herein called the Intervenor, moved to dismiss thepetition contending that the employees in the proposed unit shouldnot be severed from the current contractual bargaining unit becausethe operations at the Employer's plant are highly integrated.Further, the Intervenor contends that the long history of collectivebargaining on a more comprehensive basis shows the powerhouse em-ployees to have always been adequately represented in all matters per-taining to wages, working conditions, and other conditions of employ-ment.For these reasons, the Intervenor claims that.the appropriate87 NLRB No. 2.4 'INDUSTRIAL' RAYON CORPORATION5unit should -be all employees employed in the Employer's 'plant, ex-cluding guards, office and clerical employees, laboratory employees,and all supervisors as defined in the Act.The motion to dismiss isdenied for reasons hereinafter discussed.The Employer, while notI aking a position as to whether or not the unit is appropriate for sep-arate bargaining purposes, would have the unit described as. all hourlyemployees in the powerhouse and filter plant, excluding guards, officeand clerical employees, laboratory employees, technical staff and sal-aried employees, and all supervisors as defined in the Act.The Employer, a Delaware corporation, has its principal office andplace of business in Cleveland, Ohio. It is engaged in the manufac-ture, sale, and distribution of tubular knitted rayon fabric at plantslocated in Cleveland and Planesville, Ohio, and Covington, Virginia.This proceeding concerns only the Covington, Virginia, plant.The Employer in its operation of the Covington Plant, maintainsin separate buildings the powerhouse, filter plant, pump house, pulp,storage, and the chemical and spinning operations.The powerhousefurnishes all utilities, steam and electricity, for the entire plant opera-tion..The filter plant is considered a part of the powerhouse.Thewater softening operation originates in the powerhouse where is alsolocated the refrigeration unit.Live steam is first manufactured inthe powerhouse, after which, at 250-pound pressure, it goes to thepowerhouse turbines to generate electricity for both the powerhouseand the main plant.The filter-plant operation controls the water flowfrom the pump house building to the filter plant itself. ,This wateris used in both the powerhouse and the main plant operations; ap-proximately 80 percent goes to the main plant and 20 percent to thepowerhouse.The refrigeration unit provides cooling for processingwork performed in the main building.The main plant cannot func-tion without the steam, electricity, and refrigeration manufactured inthe powerhouse and the filtered water produced in the filter plant.Both the powerhouse and the filter plant come under the same directsupervision, which, in turn, is separate from the remainder of theplant.'By contractual agreement between the Employer and the Intervenor,notice of job openings in the powerhouse are posted in other sectionsof the plant.Any employee may bid for the job. The job openingis given to the employee with the most seniority and best qualificationsas determined by the Employer and the Intervenor.Failure on theirpart to agree on the employee choice results in the entire matter goingThere are 34 employees in the requested unit as follows : Firemen, refrigeration oper-ators,filter-plant operators,mechanics,assistant firemen, switchboard operators,utilityoperators,locomotive crane operator,auxiliary operators,and assistant mechanics.Allof these employees are hourly paid. 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDto arbitration for final settlement.The employee finally selected isthen transferred to the powerhouse for a probationary period of 2months, where he begins work at the most menial task. Immediatelyafter the end of the probationary period, the transferred employee ispermitted to retain 50 percent of the seniority rights acquired in themain plant.The testimony discloses that there has been a personnelturn-over of only two employees in the powerhouse in the past 7 years.From these facts, and from the complete record, it is clear that theinterests of the powerhouse and filter-plant employees 2 are distin-guishable from those of the other employees. It appears that theseemployees are a distinct and homogeneous group and their work isessentially the same as that generally performed by powerhouse em-ployees in other industrial plants.The mere fact that a substantialamount of steam is consumed in the production process does not estab-lish the degree of integration between powerhouse and filter-plantoperations and the production process which would warrant denyingthe first group separate representation.3Neither steam nor com-pressed air is a component of the end product itself.4 In a similarcase recently decided, we pointed out that this factor alone does notmeet the degree of integration of operations deemed necessary beforea severance request of an otherwise appropriate voting group wouldbe denied.5As to the effect of the plant-wide system of seniority,.the record shows that the benefits are partial and dependent on qualifi-cations and length of service in the particular classification.It ap-pears clear that the transfers based upon the workings of the senioritysystem have had no appreciable effect in destroying the identity ofthe separate employee group.The history of collective bargaining between the Intervenor andthe Employer began in 1937,6 and apparently has continued from thattime to the present.However, we seldom deny self-determination topowerhouse employees solely on the ground that the employees in sucha unit have been included in more comprehensive bargaining units,when we are, as here, dealing with a functional group which has tra-2The employees responsible for the operation of the equipment which furnishes refrigera-tion,compressed air, and water for use in the production process are usually grouped forbargaining purposes with powerhouse employees.The operation of such equipment isgenerally recognized to be part of the functions of powerhouse employees.BloomingdaleBrothers, Inc.,81 NLRB 1252 ;Swift and Company,81 NLRB 333 ;Wilson & Co., Inc.,80NLRB 1463.3Baughand Sons Company,82 NLRB 1399.'Aluminum Ore Company,85NLRB 121 ;Worthy Paper Company Association,80NLRB 19.5 SeeBaughand SonsCompany,supra,and discussiontherein.6 Industrial Rayon Corporation,a Delaware Corporation,7 NLRB 878. INDUSTRIAL RAYON CORPORATIONZditionally been accorded separate representation.?Accordingly, webelieve that, despite the history of collective bargaining at the Em-ployer's Covington plant on a different basis," the employees in theproposed unit may appropriately constitute a separate bargaining unit.However, they may with equal appropriateness be included in the.larger unit of production and maintenance employees.We find that all powerhouse and filter-plant employees at the Em-ployer's Covington, Virginia, plant, excluding all other employees,clericalworkers, guards, watchmen, professional employees, andall supervisors as defined in the Act, may constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.However, we shall make no final unit de-termination at this time, but shall first ascertain the desires of theseemployees as expressed in the election hereinafter directed. If themajority vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate bargaining unit represented by thePetitioner.If they vote for the Intervenor, they will be taken to haveindicated their desire to remain part of the larger unit represented bythe Intervenor.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collectivebargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision,of the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the. pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desire to berepresented, for purposes of collective bargaining, by InternationalUnion of Operating Engineers., Local Union No. 665, AFL, or by Tex-tileWorkers of America, Local 202, CIO, or by neither.' Armstrong Cork Company,80 NLRB 859;Worthy Paper CompanyAssociation,supra;Bloomingdale Brothers,Inc.,supra;Kendall Mills-FinishingDivision of The KendallCompany,77 NLRB 385;The American Sugar Refining Company,76 NLRB 1009.8Testimony in the record reveals that the Petitioner has bargaining agreements withthe Employer at the Painesville and Cleveland,Ohio, plants for identically the sameemployees as requested in the instant petition.